Citation Nr: 1825859	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to March 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2014 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A Board hearing was held before the undersigned in September 2016.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

TDIU may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In determining entitlement to a TDIU, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2015).  

The Veteran is currently rated as 70 percent disabled due to orthopedic conditions and tinnitus.  He is rated as over 40 percent disabled due to orthopedic disabilities of his spine and legs of a common etiology.  Thus he meets the criteria of 38 C.F.R. § 4.16(a) and may qualify for TDIU on a schedular basis.  The Board must determine whether, due to his service connected disabilities alone, he is unable to secure or follow a substantially gainful occupation.  

The Veteran testified that he obtained a bachelor's degree.  He is not currently employed and last worked full time in 2007.  His work, providing technology assistance to blind students over a multi-state area, required transporting and setting up equipment.  He testified that he left this job because he was unable to continue performing these duties.  

The Veteran testified that he has pain and experiences difficulty with mobility because of his service connected disabilities.  He uses a walker and cannot drive.  He submitted a medical opinion from his primary care provider which concludes that he is unable to maintain gainful employment based solely on his service connected spine and lower extremity disabilities.  While the testimony and medical opinion are probative of the issue at hand, they are not determinative.  Id. 

Other evidence of record indicates that the Veteran left his work assisting students for reasons unrelated to his service connected disabilities.  Medical records show the Veteran was hospitalized in January 2008 for a mental health condition.  At that time he reported to his doctors and nurses that he left his employment due to fear of being assaulted while traveling to and from the job.  Additional evidence of record indicates that the Veteran reported to social workers that he worked as a mover in 2010. 

The Veteran testified that he is receiving disability benefits from the Social Security Administration (SSA).  These records may provide additional information as to the Veteran's unemployability.  When VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).

Accordingly, the case is REMANDED for the following action:


1.  Obtain the Social Security Administration (SSA) records pertinent to the Veteran's claim for disability benefits, including medical records relied upon concerning that claim, and associate them with the claims file.  

2.  Readjudicate the appeal after conducting any additional necessary development.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


